Collins, J.
The District Court in which this action was brought had jurisdiction of the subject-matter and of the parties. Its right and power, as wTell as its duty, to proceed to a trial after the Federal Court had refused to entertain the case, and had remanded it, ought not to be challenged. The ruling of the latter when remanding cannot be reviewed in the state courts. Judgment affirmed.
Canty, J, having tried the case as a District Judge, took no part»
(Opinion published 57 N. W. Rep. 799.)